Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 1 of 51




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                        CASE NO: Civ. 1:20-cv-24867
                                                      X

  GRUPO UNIDOS POR EL CANAL, S.A.,                    :
  SACYR, S.A.,                                        :
  WEBUILD S.p.A.,                                     :
  JAN DE NUL N.V.                                     :
                                                      :
                             Movants,                 :
                                                      :
                   v.                                 :
                                                      :
  AUTORIDAD DEL CANAL DE PANAMA,                      :
                                                      :
                             Respondent.              X




                          DECLARATION OF NICOLAS BOUCHARDIE

         I, Nicolas Bouchardie, declare as follows:

        1.         I am a partner working in the office of White and Case LLP in Paris, France, and

  act as one of the counsel to Grupo Unidos por el Canal S.A. (“GUPC S.A.”), Sacyr, S.A.

  (“Sacyr”), Webuild S.p.A (“Webuild”) and Jan De Nul N.V. (“Jan De Nul”), the Movants in this

  action. I am admitted to the Bars of Paris and New York. I submit this declaration in support of

  Movants’ motion to vacate the Partial Arbitral Award dated September 21, 20201 in ICC Case

  No. 20910/ASM/JPA (C-20911/ASM) (“Partial Award” or “Award”). Below, I set forth key

  relevant facts from the dispute between Movants and Respondent, Autoridad del Canal de

  Panamá (“ACP”), that were the subject of, or are related to, International Chamber of Commerce

  (“ICC”) Arbitration Case No. 20910/ASM/JPA (C-20911) (the “Arbitration” or “Panama 1

  Arbitration”).

  1
      Notified to Movants on September 28, 2020.
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 2 of 51




         PROCEDURAL HISTORY OF THE RELEVANT PROCEEDINGS

        2.       The Panama 1 Arbitration concerns the project for the Third Set of Locks of the

  Panama Canal (“Project”). The Project was part of the broader Panama Canal Expansion project,

  possibly the largest civil works project in the world at the time of its implementation. The

  Project involves the design and construction of two new sets of locks, and related approach

  channels, located on the Pacific and Atlantic sides of the 100-kilometer wide isthmus of Panama.

        3.       On April 24, 2006, ACP issued its Proposal for the Expansion of the Panama

  Canal (“ACP’s Proposal”), which described its various components, including the Project for a

  budget of USD 3.35 billion, and explained its economic and technical basis. On October 22,

  2006, ACP’s Proposal was approved by the Panamanian voters in a national referendum. GUPC

  S.A. and its shareholders (collectively “Movants” or “Claimants”2) won the ensuing competitive

  bidding process with a proposed price of USD 3.22 billion (not including escalation). The

  Contract was then signed on August 11, 2009.3

        4.       ACP chose Movants to carry out the Project based on their bid and due to their

  reputation and expertise. Consistent with ACP’s demands, Movants carried out the works and

  delivered in June 2016 what has been described as an “engineering marvel” — the new Locks

  that generate billions of dollars in revenues for ACP every year.

        5.       During the pre-tender period, ACP stated that “the Contractor of the Project will

  not be required to provide financing for the Project.”4 This was confirmed in July 2009 (after the


  2
      GUPC S.A., together with three of its four shareholders, Sacyr, Webuild, and Jan De Nul (together
      the “GUPC S.A. Shareholders” or “Claimants 2-4”), were the Claimants in the arbitration and ACP
      was the Respondent (together the “Parties”). GUPC S.A.’s fourth shareholder, Constructora Urbana
      S.A. (“CUSA”), was not a party in the Panama 1 Arbitration.
  3
      The Contract is expressly governed by Panamanian law.
  4
      Exhibit 2: Request for Qualifications for the Design-Build of the Third Set of Locks Project, Fifth
      Revision (excerpts), at 12.
                                                    2
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 3 of 51




  submission of tenders but before the award of the contract to GUPC S.A.5). However, Movants

  experienced massive additional costs and delays during the Project, which Movants consider

  ACP refused to acknowledge and pay fairly.

        6.         Movants’ position in the Panama 1 and related arbitrations is that, in order to

  complete the Project, they provided, overall, over USD 3 billion in cash and financing to cover

  what Movants consider to be entitlements for which they were entitled to additional payments.

  Movants have also claimed that their direct cash contributions to the Project have reached nearly

  USD 2 billion.

        7.         There have been a number of disputes between, on the one hand, Movants (as

  Claimants) and, on the other hand, ACP (as Respondent), in connection with the Project and its

  Contract. To date, these disputes have given rise to five related ICC arbitrations.6

        8.         The first of these arbitrations was ICC Case No. 19962/ASM (the “Cofferdam

  Arbitration”), covering claims concerning the design and construction of a temporary cofferdam7

  (and related structures) located on the Pacific site of the Project, before an arbitral tribunal

  consisting of Professor Bernard Hanotiau (President), Mr. Bernardo Cremades (nominated by

  Claimants) and Dr. Robert Gaitskell QC (nominated by ACP) (“Cofferdam Tribunal”).                       A

  majority composed of Professor Hanotiau and Dr. Gaitskell issued a Final Award on July 25,

  2017 (“Cofferdam Majority Award”), rejecting Claimants’ claims. The Cofferdam Majority

  Award was accompanied by a strong dissent by Mr. Cremades.




  5
      Which was then an unincorporated consortium.
  6
      Including consolidated cases (see below).
  7
      A cofferdam is a temporary structure that serves as a watertight barrier between the area in which the
      works are to take place and surrounding bodies of water.

                                                      3
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 4 of 51




       9.         The Cofferdam Arbitration was limited in scope and, in summary, dealt with what

  Movants considered to be differing physical conditions found in the areas of the cofferdam and

  related structures on the Pacific site, and the alleged breach of ACP’s duties with regard to these

  issues. The subject matters of the Cofferdam Arbitration were different from those of the

  Panama 1 Arbitration (defined below), but the Cofferdam Arbitration addressed broad questions

  (such as the diligence expected from tenderers in relation to physical conditions at tender stage,

  the interpretation of exclusions and disclaimers of liability, etc.), which are common to most of

  the disputes between the Parties (whether addressed in the Cofferdam Arbitration or in other

  proceedings).

       10.        Another arbitration in connection with the Project is ICC Case No.

  22588/ASM/JPA (“Advance Payment Arbitration”). The Advance Payment Arbitration was a

  proceeding for declaratory relief concerning the timing of the repayment of advances and the

  guarantees securing certain financing in relation to the Project. It was conducted before an

  arbitral tribunal consisting of Professor Gabrielle Kaufmann-Kohler (President), Professor Guido

  Santiago Tawil (co-arbitrator nominated by Claimants) and Stephen Furst QC (co-arbitrator

  nominated by ACP), and resulted in a final award issued on December 10, 2018, which under the

  terms of the Contract did not suspend the payment of the guarantees. Unlike the other four

  arbitrations between the Parties, the Advance Payment Arbitration did not cover any of Movants’

  claims for additional payments or extensions of time.

       11.        The third arbitration (which is the one at stake here – Panama 1) concerns a group

  of claims arising under the Contract and the governing law (Panamanian law), covering:

                 the unsuitability of the rock (basalt) to be excavated as a source material to

                  produce the aggregates (in particular sand) to be used in turn to produce the


                                                  4
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 5 of 51




                    millions of cubic meters of concrete needed for the Project – the so-called

                    Concrete Aggregate Production (“CAP”) claim;

                   issues with the mix design formula to be used for structural marine concrete on

                    the Project – the so-called Concrete Mix Design (“CMD”) claim;

                   the claimed unforeseeable physical (ground) conditions encountered in the area

                    of the foundations of certain parts of the Pacific Locks – the so-called Foundation

                    Conditions (“FC”) claim;

                   the variation that Movants claimed was imposed by ACP regarding On-Site

                    Laboratories (“OSL”); and

                   the damages claimed by the GUPC S.A. Shareholders 8 on account of their

                    financing of the above additional costs.

         12.        Movants’ motion to vacate arises from the Partial Award concerning the merits of

  these claims.

         13.        The Panama 1 Arbitration is a consolidation of two different arbitrations. In

  accordance with Clause 20 of the Conditions of Contract,9 on March 17, 2015, the Movants and

  ACP filed almost simultaneously Requests for Arbitration before the International Court of

  Arbitration of the ICC, with respect to the above disputes that had been the subject of Dispute

  Adjudication Board (“DAB”) decisions, which had granted part of GUPC S.A.’s claimed

  entitlements.10 The ICC identified these proceedings as ICC Case No. 20910/ASM and ICC

  Case No. 20911/ASM. On April 25, 2016, the Parties agreed to consolidate the two arbitrations,

  8
       Referred to as Claimants 2-4 in the Arbitration.
  9
       See Exhibit 5: Conditions of Contract (excerpts), Feb. 2009, Sub-Clause 20.6.
  10
       For instance, the DAB accepted “in principle GUPC S.A’s entitlement to recover as damages the
       additional costs incurred by reason of the PLE not being suitable as the primary feedstock for
       concrete aggregate.” See Exhibit 9: DAB Decision in respect of Referral No. 11 (excerpts), ¶ 131.

                                                          5
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 6 of 51




  and the ICC then identified the consolidated proceedings as ICC Case No. 20910/ASM/JPA (C-

  20911). The ICC tribunal (“Tribunal”) for the Panama 1 Arbitration was constituted in April

  2016 and consisted of Mr. Pierre-Yves Gunter (President), Mr. Claus von Wobeser (nominated

  by Claimants) and Dr. Robert Gaitskell QC (nominated by ACP).

         14.      The disclosures made by the members of the Tribunal (in their respective

  Statements of Acceptance, Availability, Impartiality and Independence under the Rules of

  Arbitration of the International Chamber of Commerce (hereinafter “ICC Rules”)) upon their

  nomination in the Panama 1 Arbitration contained no information that led Movants to doubt their

  impartiality and independence at the time of their appointment.11 The arbitrators made no further

  disclosures during the proceedings, with the exception of an inconsequential disclosure when the

  law firm of Schellenberg Wittmer joined Claimants’ counsel team.12

         15.      One of the issues disputed between the Parties was what authority should be given

  to the Cofferdam Majority Award and the Advance Payment Award, which were communicated

  to the Tribunal.     The Tribunal ultimately adopted a limited approach to res judicata (i.e.,

  covering only claim preclusion),13 excluded “the doctrine of issue preclusion”,14 and found that it

  should not be bound by “the legal reasoning contained in the Cofferdam and Advance Payments


  11
       Exhibit 16: Mr. Gunter’s Statement of acceptance, availability, impartiality and independence in ICC
       Case No. 20910; Exhibit 15: Mr. Gunter’s Statement of acceptance, availability, impartiality and
       independence in ICC Case No. 20911; Exhibit 13: Dr. Gaitskell’s Statement of acceptance,
       availability, impartiality and independence in ICC Case No. 20910; Exhibit 12: Dr. Gaitskell’s
       Statement of acceptance, availability, impartiality and independence in ICC Case No. 20911; Exhibit
       11: Mr. von Wobeser’s Statement of acceptance, availability, impartiality and independence in ICC
       Case No. 20910; Exhibit 10: Mr. von Wobeser’s Statement of acceptance, availability, impartiality
       and independence in ICC Case No. 20911.
  12
       See Exhibit 22: Email from Pierre-Yves Gunter to the Parties dated Oct. 24, 2018; see also Exhibit
       23: Email from Robert Gaitskell QC to the Parties dated Oct. 30, 2018.
  13
       Exhibit 1: Partial Award in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (hereinafter “Award”) ¶
       495.
  14
       Exhibit 1: Award ¶ 493.

                                                      6
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 7 of 51




  Awards.” 15    The Tribunal further noted that, while the tribunals’ findings in these prior

  arbitrations may have some persuasive value,16 the Tribunal “determined the issues before it [in

  the Panama 1 Arbitration] de novo, on the basis of the Parties’ submissions in this case and not

  simply in reliance on the findings of any other tribunal.”17

          16.     The Parties agreed that certain jurisdictional objections raised by ACP would be

  bifurcated and therefore heard and decided before the merits phase of the Panama 1 Arbitration.

  The Tribunal rendered a partial award on jurisdiction on May 22, 2017, holding it had

  jurisdiction to decide the claims raised by Movants.

          17.     Following two rounds of submissions on the merits in 2017 and 2018, the hearing

  on the merits was held in Miami (the seat of the arbitration) from January 21, 2019 to February

  15, 2019. After the hearing, the Parties each submitted two post-hearing briefs. On October 12

  and 13, 2019, an oral closing hearing was held in London, United Kingdom. On 30 July 2020,

  the Tribunal declared the close of the proceedings in relation to the matters decided in the draft

  award to be deposited with the ICC Court, in accordance with the ICC Rules.

          18.     On September 21, 2020, the Tribunal signed the Partial Award in the Panama 1

  Arbitration. In accordance with the ICC Rules, Movants received official notification of the

  Partial Award through counsel by hard copy delivery from the ICC Secretariat on September 28,

  2020.

          19.     In parallel to the Panama 1 Arbitration, on December 8, 2016, Claimants filed

  another Request for Arbitration before the ICC, which covers claims for costs and delays relating

  to Movants’ claims listed in the Statement at Completion for the Project, except for the claims

  15
       Exhibit 1: Award ¶ 498.
  16
       Exhibit 1: Award ¶ 499.
  17
       Exhibit 1: Award ¶ 499.

                                                   7
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 8 of 51




  subject to separate arbitral proceedings. In response, ACP submitted jurisdictional/admissibility

  objections, alleging that the contractual pre-conditions for the start of arbitration proceedings had

  not been met. As a result, Claimants submitted another Request for Arbitration covering the

  same claims on July 19, 2017.             The ICC identified these arbitrations as ICC Case

  No. 22466/ASM/JPA and ICC Case No. 22967/JPA, respectively. The Parties subsequently

  agreed to consolidate these two arbitration proceedings in ICC Case No. 22466/ASM/JPA (C-

  22967) (“Panama 2 Arbitration”).

         20.      The Parties nominated Mr. von Wobeser (Claimants) and Dr. Gaitskell (ACP) in

  the Panama 2 Arbitration. After some back and forth, and relying on his disclosures in Panama

  1, the Parties ultimately agreed to the nomination of Mr. Gunter as president. The Statements of

  Acceptance, Availability, Impartiality and Independence submitted by Mr. von Wobeser, Dr.

  Gaitskell and Mr. Gunter in Panama 2, contained no information that led Movants to doubt their

  impartiality and independence at the time of their appointments, and they were confirmed by the

  ICC Court.18

         21.      The composition of the tribunal of the Panama 2 Arbitration is therefore the same

  as that of the Panama 1 Arbitration, i.e. Mr. Gunter as president, Mr. von Wobeser as co-

  arbitrator nominated by Movants and Dr. Gaitskell as co-arbitrator nominated by ACP.

         22.      At the same time as the Panama 2 Arbitration, Movants also commenced an

  arbitration against ACP concerning claims for additional costs and delays with regard to the

  design and manufacture of the Lock Gates for the Project and increases in labor costs (the so-


  18
       On March 14, 2017 (ICC Case No. 22466/ASM/JPA) and on January 11, 2018 (ICC Case No.
       22967/JPA), the ICC Court confirmed Dr. Claus van Wobeser as co-arbitrator upon the nomination of
       Claimants. On March 14, 2017 (ICC Case No. 22466/ASM/JPA) and on January 11, 2018 (ICC Case
       No. 22967/JPA), the ICC Court confirmed Dr. Robert Gaitskell QC as co-arbitrator upon the
       nomination of ACP. On June 27, 2018, the ICC Court confirmed Mr. Pierre-Yves Gunter as
       president of the arbitral tribunal in the Panama 2 Arbitration.

                                                    8
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 9 of 51




  called “labor escalation” claim). Following the same process as in the Panama 2 Arbitration,

  ACP raised jurisdictional / admissibility objections, Movants started another arbitration covering

  the same claims, and the ICC eventually consolidated the two proceedings in ICC Case No.

  22465/ASM/JPA (C-22966). The members of the tribunal are Mr. Bernard Audit (president),

  Mr. Bernardo Cremades (nominated by Claimants) and Dr. Gaitskell (nominated by ACP).

         23.      Thus, ACP nominated the same arbitrator, Dr. Gaitskell, for all the past and

  ongoing arbitrations between the Parties (except for the Advance Payment Arbitration, which as

  explained above did not decide any claims for additional payments or extensions of time by the

  Movants).

          THE TRIBUNAL             MEMBERS’           NON-DISCLOSURE           OF     RELEVANT
          INFORMATION


         24.      On October 28, 2020, Movants filed a challenge with the ICC Secretariat against

  the three members of the Tribunal in the Panama 1 and Panama 2 Arbitrations, 19 in the

  circumstances and for the reasons described below. Movants filed an additional submission in

  that regard on November 19, 2020. 20         Movants also filed a separate challenge against

  Dr. Gaitskell in the above-mentioned ICC Case No. 22465/ASM/JPA (C-22966) on November

  21, 2020.21

          A.      THE PROCESS BY WHICH MOVANTS DISCOVERED THE BASES FOR
                  THE CHALLENGES

         25.      Upon an analysis of the Partial Award, Movants noted that, for a number of key

  findings, the Tribunal based its reasoning on what Movants consider to be:

  19
       Exhibit 53: ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit
       54: ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).
  20
       Exhibit 69: Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM);
       Exhibit 70: Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).
  21
       Exhibit 71: ICC Challenge Application in ICC Case No. 22465/ASM/JPA (C-22966/JPA).

                                                  9
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 10 of 51




                  arguments not raised by the Parties, on which the Tribunal did not invite

                   comments;

                  factual findings not based on evidence on the record; and

                  statements contradicted by evidence on the record, which the Tribunal often did

                   not acknowledge or discuss.

         26.       This, together with multiple references to the Cofferdam Majority Award and the

  fact that, despite having acknowledged that it needed to analyze the issues before it de novo, the

  Tribunal appeared to have imported major parts of the Cofferdam Majority’s reasoning, strongly

  suggested that the members of the Tribunal may have abdicated their obligation to remain

  independent in the eyes of the Parties and free of reasonable doubts as to their impartiality.

         27.       It was only upon reviewing the Award that Movants began to question the

  reliability of the arbitrators’ disclosures and in turn their impartiality and independence.

  Movants therefore conducted targeted research, in particular on the ICC case database on the

  ICC website, as well as on the ICSID 22 database. While this information may have been

  available prior to Movants’ challenges, Movants’ had relied on the integrity of the arbitrators to

  abide by their continuing duty to disclose under the ICC Rules. It was unreasonable to expect

  Movants to conduct regular investigations into potential conflicts involving the arbitrators, in

  light of such a duty. Movants’ searches showed that the arbitrators had failed to disclose

  connections between themselves, with the president of the Cofferdam Tribunal, and with counsel

  for ACP, both at the outset of and during the Panama 1 and Panama 2 Arbitrations. 23 For




  22
       International Centre for Settlement of Investment Disputes.
  23
       See Exhibit 72: ICC website - Information on ICC Case ID 00171; Exhibit 73: ICC website -
       Information on ICC Case ID 00778; Exhibit 74: ICC website - Information on ICC Case ID 00729.

                                                      10
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 11 of 51




  example, Movants discovered that Mr. Gunter acted as co-arbitrator on another ICC panel, where

  Professor Hanotiau was president nominated by Mr. Gunter and the other co-arbitrator.24

         28.      However, the ICC database does not list all ICC cases (and obviously does not list

  ad hoc cases or cases handled by other arbitral institutions), and most connections in the world of

  arbitration remain private, if not confidential.

         29.      On October 15, 2020, Movants therefore wrote to each member of the Tribunal in

  the Panama 2 Arbitration (who are the same arbitrators forming the Tribunal of the Panama 1

  Arbitration).25 In their letter, Movants noted the arbitrators’ “ongoing duty under Article 11(3)

  of the ICC Rules to disclose any facts or circumstances that may affect their independence in the

  eyes of any of the Parties or that could give rise to reasonable doubts as to their impartiality”,

  and requested each tribunal member to update his disclosures (the “Disclosure Requests”).26

         30.      Between October 16 and 19, 2020, a number of emails were exchanged between

  the president of the Tribunal and Movants’ counsel, in order to clarify the scope of the

  Disclosure Requests, which the Tribunal considered too broad.27 The President of the Tribunal

  also took what Movants consider to be the unordinary step to invite ACP to “take position on”

  Movants’ Disclosure Requests by October 22, 2020.28 Movants responded on October 20, 2020


  24
       Exhibit 72: ICC website - Information on ICC Case ID 00171.
  25
       Exhibit 35: Letter from Claimants to Pierre-Yves Gunter dated Oct. 15, 2020; Exhibit 34: Letter
       from Claimants to Robert Gaitskell dated Oct. 15, 2020; Exhibit 36: Letter from Claimants to Claus
       von Wobeser dated Oct. 15, 2020.
  26
       Exhibit 35: Letter from Claimants to Pierre-Yves Gunter dated Oct. 15, 2020, p. 2; Exhibit 34:
       Letter from Claimants to Robert Gaitskell dated Oct. 15, 2020; Exhibit 36: Letter from Claimants to
       Claus von Wobeser dated Oct. 15, 2020.
  27
       Exhibit 37: Email from Pierre-Yves Gunter to Claimants dated Oct. 16, 2020; Exhibit 38: Email
       from Pierre-Yves Gunter to Claimants dated Oct. 18, 2020; Exhibit 40: Email from Claimants to
       Pierre-Yves Gunter dated Oct. 19, 2020; Exhibit 41: Email from Claimants to Pierre-Yves Gunter
       dated Oct. 19, 2020.
  28
       Exhibit 39: Email from Pierre-Yves Gunter to Claimants dated Oct. 19, 2020.

                                                     11
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 12 of 51




  noting that they “raised questions as to which they have a legitimate interest in receiving prompt

  answers from each of the arbitrators” and that “[t]hese are not matters for submissions by either

  Party, at least not at this stage.”29

         31.       On October 21, 2020, upon the Tribunal’s invitation, 30 ACP provided its

  comments on the Disclosure Requests. While ACP agreed with Movants that the ICC Rules

  impose an ongoing duty of disclosure in relation to matters of “impartiality and independence”,

  ACP contended that Movants’ request went beyond this standard and advocated for a narrower

  approach to the Tribunal’s disclosure obligation.31

         32.       On October 23 and 24, 2020, the members of the Tribunal responded to the

  Disclosure Requests.32 The responses (although incomplete in Movants’ opinion) confirmed that

  important connections between arbitrators and with Counsel for ACP, which in Movants’ view

  should have been disclosed, had not been disclosed. In particular, these responses showed that:

                  Mr. Gunter had been appointed as president sitting together with Dr. Gaitskell

                   (who sat with Professor Hanotiau in the Cofferdam Arbitration and together

                   authored the Cofferdam Majority Award) in an unrelated ICC case

                   (No. 24400/AYZ), which was apparently still ongoing. At that point, neither Mr.

  29
       Exhibit 42: Email from Claimants to Pierre-Yves Gunter dated Oct. 20, 2020.
  30
       Exhibit 43: Email from Pierre-Yves Gunter to Claimants dated Oct. 21, 2020. On Oct. 21, 2020,
       however, the Tribunal confirmed that ACP would be allowed to make submissions prior to the
       Tribunal responding to the Disclosure Requests. Exhibit 43: Email from Pierre-Yves Gunter to
       Claimants dated Oct. 21, 2020. In addition, the Tribunal drew a distinction between a specific request
       “to one arbitrator only and based on issues of particular concern vis-à-vis that arbitrator” and “general
       requests to the arbitrators to update their disclosures”. Exhibit 43: Email from Pierre-Yves Gunter to
       Claimants dated Oct. 21, 2020. Claimants considered this distinction to be irrelevant because the
       duty of disclosure of the each arbitrators remains the same irrespective of whether a party has voiced
       a “particular concern vis-à-vis that arbitrator”.
  31
       Exhibit 44: Letter from ACP to Tribunal dated Oct. 21, 2020.
  32
       Exhibit 45: Letter from Pierre-Yves Gunter to the parties dated Oct. 23, 2020; Exhibit 46: Letter
       from Robert Gaitskell QC to the Parties dated Oct. 24, 2020; Exhibit 47: Email from Claus von
       Wobeser to the Parties dated Oct. 24, 2020.

                                                       12
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 13 of 51




                   Gunter nor Dr. Gaitskell explained the process that led to their appointments, as

                   well as the date(s) on which the nominations were proposed and accepted/notified

                   to the Parties.33

                  During the course of the Panama 1 and Panama 2 Arbitrations, the President of

                   the Tribunal, Mr. Gunter, was sitting with Professor Hanotiau, the president of the

                   Cofferdam Tribunal, in an unrelated but still ongoing London Court of

                   International Arbitration (“LCIA”) case, which commenced following the

                   jurisdictional decision in the Panama 1 Arbitration.34 At that point, Mr. Gunter

                   did not disclose the process that led to his and Professor Hanotiau’s appointment

                   in this case (i.e., how each was nominated), as well as the date(s) on which the

                   nominations were proposed and accepted/notified to the Parties;

         33.       The responses received from the members of the Tribunal also showed that they

  were reluctant to make full disclosures. In particular, the President Mr. Gunter was reluctant to

  extend his disclosures to other members of his law firm,35 and also failed to disclose altogether

  the appointment involving Professor Hanotiau, which Movants had recently discovered on the

  ICC database.36 Similarly, Dr. Gaitskell failed to extend his disclosures to other members of his

  barristers’ chambers, and his response strongly suggested that he had not carried out any conflict

  checks extending to other members of his barristers’ chambers when accepting his nomination in

  the Panama 1 and Panama 2 Arbitrations.37



  33
       See Exhibit 45: Letter from Pierre-Yves Gunter to the Parties dated Oct. 23, 2020, at 4.
  34
       See Exhibit 45: Letter from Pierre-Yves Gunter to the Parties dated Oct. 23, 2020, at 4.
  35
       See Exhibit 45: Letter from Pierre-Yves Gunter to the Parties dated Oct. 23, 2020, at 5.
  36
       Exhibit 72: ICC website - Information on ICC Case ID 00171.
  37
       See Exhibit 46: Letter from Robert Gaitskell QC to the Parties dated Oct. 24, 2020, at 1.

                                                      13
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 14 of 51




         34.       On October 26, 2020, Movants therefore sent further questions to each of the

  members of the Tribunal, aimed at obtaining full answers to their Disclosure Requests, given

  what Movants perceived to be a reluctance of the arbitrators to make complete disclosures.38

         35.       On October 28, 2020, Movants submitted a challenge to the ICC against all three

  members of the Tribunal on the basis of the above information, so that there could be no

  suggestion that the challenge is inadmissible under Article 14 of the ICC Rules. 39 Movants

  reserved the right to submit additional observations upon receiving further information from the

  members of the Tribunal.

         36.       On that day, Mr. Gunter also sent new clarification requests to Movants

  concerning the involvement of the lawyers at his law firm as co-counsel or arbitrator in unrelated

  proceedings with any of the Parties’ Counsel since 2013. 40 In particular, Mr. Gunter asked

  Movants to point to provisions of the IBA Guidelines on Conflicts of Interest in International

  Arbitration (“IBA Guidelines”) specifically dealing with this issue, which Movants consider was

  an improper attempt at limiting his disclosure obligations to the non-exhaustive lists provided in

  the IBA Guidelines.




  38
       Exhibit 49: Email from Claimants to Pierre-Yves Gunter dated Oct. 26, 2020; Exhibit 48: Email
       from Claimants to Robert Gaitskell QC dated Oct. 26, 2020; Exhibit 50: Email from Claimants to
       Claus von Wobeser dated Oct. 26, 2020.
  39
       See Exhibit 6: ICC Rules, art. 14(2)
                   For a challenge to be admissible, it must be submitted by a party either
                   within 30 days from receipt by that party of the notification of the
                   appointment or confirmation of the arbitrator, or within 30 days from the
                   date when the party making the challenge was informed of the facts and
                   circumstances on which the challenge is based if such date is subsequent
                   to the receipt of such arbitration.
  40
       Exhibit 52: Email from Pierre-Yves Gunter to the Parties dated Oct. 28, 2020.

                                                      14
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 15 of 51




         37.      On October 29 and 30, 2020, the members of the Tribunal provided partial

  responses to Movants’ additional questions. 41 These responses further reinforced Movants’

  doubt as to the impartiality and independence of the arbitrators. For example, Mr. Gunter

  disclosed the existence of yet another arbitration in which he sat with Prof. Hanotiau, before the

  Panama 1 and Panama 2 Arbitrations. In this ad hoc arbitration, after he was appointed as co-

  arbitrator on April 8, 2013, Mr. Gunter, together with his co-arbitrator, appointed Prof. Hanotiau

  as president on October 3, 2013.42

         38.      On November 2, 2020, Mr. Gunter made additional disclosures in response to

  ACP’s request.43

         39.      On November 2, 2020, Movants answered Mr. Gunter’s clarification requests,

  highlighting the broad scope of arbitrators’ disclosure obligations under the ICC Rules, and that

  the lists provided in the ICC Note to Parties and Arbitral Tribunals on the Conduct of the

  Arbitration (“ICC Note”) and the IBA Guidelines are non-exhaustive.

         40.      On November 3, 2020, Mr. Gunter wrote to Movants, notably stating that “an

  arbitrator or prospective arbitrator cannot be expected to provide information as extensive as

  some of the information contained in Movants’ request of October 15, 2020 and follow-up

  communications/clarifications.”44 On that day, Dr. Gaitskell also provided some clarifications.45



  41
       Exhibit 56: Letter from Pierre-Yves Gunter to the Parties dated Oct. 29, 2020; Exhibit 55: Email
       from Robert Gaitskell QC to the Parties dated Oct. 29, 2020; Exhibit 57: Email from Claus von
       Wobeser to the Parties dated Oct. 29, 2020; Exhibit 58: Email from Pierre-Yves Gunter to the Parties
       dated Oct. 30, 2020.
  42
       Exhibit 56: Letter from Pierre-Yves Gunter to the Parties dated Oct. 29, 2020, at 5. The award was
       issued in September 2015.
  43
       Exhibit 59: Email from Pierre-Yves Gunter to the Parties dated Nov. 2, 2020.
  44
       Exhibit 60: Email from Pierre-Yves Gunter to Claimants dated Nov. 3, 2020.
  45
       Exhibit 61: Email from Robert Gaitskell QC to Claimants dated Nov. 3, 2020.

                                                     15
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 16 of 51




         41.       At the end of this process, having adopted a piecemeal approach to disclosing

  relevant information, which in Movants’ view should have been disclosed spontaneously at the

  time the relevant circumstances occurred, Mr. Gunter and Dr. Gaitskell maintained their refusal

  to disclose certain information in relation to connections that they or their law firm/chambers

  have with other involved arbitrators or Parties’ counsel.

         42.       In light of the above, Movants’ position is that, despite repeated requests,

  Mr. Gunter and Dr. Gaitskell have still not fully complied with their disclosure obligations.

         43.       On November 5, 2020, the ICC Secretariat invited ACP and the members of the

  Tribunal to comment on Movants’ challenge by November 16, 2020.46 On November 10, 2020,

  ACP asked for an extension to submit comments on Movants’ challenge and on the same day the

  ICC Secretariat granted ACP until November 20, 2020 to do so.47

         44.       On November 12, 2020, the members of the Tribunal submitted their comments

  on Movants’ challenge.48 Their defensive answers further confirmed, in Movants’ view, that

  they have been following an opaque and unduly restrictive approach to the disclosure of relevant

  information.

         45.       On November 19, 2020, Movants submitted to the ICC additional observations on

  the additional disclosures, or lack thereof, made by the arbitrators following the submission of

  their challenges on October 28, 2020.49 Together with this supplemental submission, Movants



  46
       Exhibit 62: Email from the ICC Secretariat to the Tribunal and the Parties dated Nov. 5, 2020.
  47
       Exhibit 63: Email from Respondent to the ICC Secretariat dated Nov. 10, 2020; Exhibit 64: Email
       from the ICC Secretariat to Respondent dated Nov. 10, 2020.
  48
       Exhibit 65: Letter from Pierre-Yves Gunter to the ICC Secretariat dated Nov. 12, 2020; Exhibit 66:
       Letter from Robert Gaitskell QC to the ICC Secretariat dated Nov. 12, 2020; Exhibit 67: Letter from
       Claus von Wobeser to the ICC Secretariat dated Nov. 12, 2020.
  49
       Exhibit 69: Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM);
       Exhibit 70: Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).

                                                      16
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 17 of 51




  provided a letter of the CEOs of the GUPC Shareholders to the President of the ICC International

  Court of Arbitration, dated November 12, 2020. In this letter, the CEOs complain about the

  behavior of the arbitrators and confirm that they would have taken action earlier had they known

  about the circumstances recently disclosed. This is the first time in my career that I see users of

  the ICC dispute resolution services take such as extraordinary step.50

         46.       At the time of this Declaration, ACP has not yet commented on Movants’

  challenges (and has been given until December 1, 2020 to do so), and the ICC Court has not

  ruled on the challenges.

           B.      THE BASIS OF MOVANTS’ CHALLENGE FILED WITH THE ICC
                   COURT OF ARBITRATION IN OCTOBER AND NOVEMBER 2020

         47.       Article 11(2) of the ICC Arbitration Rules requires arbitrators to disclose “any

  facts or circumstances which might be of such a nature as to call into question the arbitrator’s

  independence in the eyes of the parties, as well as any circumstances that could give rise to

  reasonable doubts as to the arbitrator’s impartiality.”51 This is required not only at the outset of

  the arbitration, but also throughout the proceeding, as provided in Article 11(3).52

         48.       As noted above, upon receiving and reviewing the Partial Award rendered in the

  Panama 1 Arbitration, Movants noted a number of elements that gave rise to serious concerns as

  to the impartiality and independence of the members of the Tribunal. After sending Disclosures

  Requests to the members of the Tribunal, Movants discovered that all of the arbitrators had failed

  to make disclosures of relationships and cross-appointments resulting in significant




  50
       Exhibit 68: Letter from Sacyr, Webuild, and Jan De Nul to the ICC dated Nov. 12, 2020.
  51
       Exhibit 6: ICC Rules, art. 11(2).
  52
       Exhibit 6: ICC Rules, art. 11(3).

                                                    17
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 18 of 51




  remuneration53 and opportunities of sharing information, which in Movants’ view raise serious

  concerns as to their independence and impartiality.

         49.       As a result of these late disclosures, Movants had to challenge all three members

  of the Tribunal upon discovering these conflicts, on October 28, 2020 (as supplemented on

  November 19, 2020). 54 In their challenge, Movants observed that the conduct of all three

  arbitrators, and their failure to disclose (until prompted by Movants) what Movants consider to

  be important and relevant information, constituted in Movants’ opinion a violation of the ICC

  Rules and U.S. law (the law of the seat of arbitration).

                            Bases for the Challenge of Mr. Gunter (President)

         50.       Movants explained in their challenge that, the information obtained to date

  (including from Mr. Gunter himself) shows that Mr. Gunter failed to disclose facts and

  circumstances calling into question his independence and giving rise to reasonable doubts about

  his impartiality, and that he failed to carry out a proper conflict check at the level of his firm.

         51.       First, in response to Movants’ initial request, Mr. Gunter belatedly disclosed that

  he is sitting with Dr. Gaitskell, ACP’s nominee, in an unrelated, but apparently still ongoing,

  ICC case (No. 24400). At first, Mr. Gunter did not explain the process that led to his and

  Dr. Gaitskell’s nominations and appointment (despite Movants’ request). At Movants’ repeated

  insistence, Mr. Gunter then disclosed that he was appointed president by Dr. Gaitskell and the

  other co-arbitrator, and was later confirmed by the ICC Court on August 1, 2019.55 Mr. Gunter


  53
       Indeed, the ICC Rules of Arbitration set out the significant remuneration an arbitrator may earn as a
       result of their appointment. See Exhibit 6: ICC Rules, app. III, art. 3(4) (setting out the fee scale for
       ICC arbitrators).
  54
       Exhibit 53: ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit
       54: ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).
  55
       Exhibit 56: Letter from Pierre-Yves Gunter to the Parties dated Oct. 29, 2020, at 4.

                                                        18
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 19 of 51




  and Dr. Gaitskell have thus been sitting together on another tribunal, without Mr. von Wobeser,

  Movants’ nominee, during the deliberations of the Tribunal in Panama 1 (and after the start of

  the Panama 2 arbitration).

       52.       Movants explained in their challenge that their concerns are two-fold: (i) the fact

  that Mr. Gunter owes his appointment in another case to Dr. Gaitskell (ACP’s nominee) creates a

  connection and a situation of dependence between them, which may have improperly influenced

  the deliberative process in the Panama 1 and Panama 2 Arbitrations; and (ii) the fact that Mr.

  Gunter and Dr. Gaitskell sat together in another case throughout the duration of deliberations in

  Panama 1 means that they had opportunities to discuss the issues at stake in the Arbitrations in

  the absence of Mr. von Wobeser, thus improperly influencing the deliberations.

       53.       Second, the information obtained (including from Mr. Gunter himself, following

  several rounds of exchanges) shows that Mr. Gunter sat on three occasions with the president of

  the Cofferdam Tribunal, without disclosing it to the Parties:

                Following Movants’ Disclosure Requests, Mr. Gunter disclosed that he is sitting

                 with Prof. Hanotiau, the president of the Cofferdam Tribunal, in an unrelated

                 LCIA case. After a further question from Movants, Mr. Gunter clarified that he

                 was in fact appointed president in that case by Prof. Hanotiau and the other co-

                 arbitrator on July 22, 2017, after the start of the Arbitrations. Movants understand

                 that these proceedings are still ongoing.

                Movants’ own research showed that Mr. Gunter also acted as co-arbitrator on a

                 panel where Prof. Hanotiau was president nominated by the co-arbitrators

                 (including Mr. Gunter), which Mr. Gunter failed to disclose, even following




                                                  19
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 20 of 51




                    Movants’ Disclosure Requests. 56 At Movants’ insistence, Mr. Gunter finally

                    confirmed the existence of this arbitration, and clarified that he and his co-

                    arbitrator appointed Prof. Hanotiau as president in November 2016.57 The award

                    in that case was issued on June 6, 2019.            This means that this arbitration

                    effectively ran in parallel with the Panama 1 and Panama 2 Arbitrations.

                   Finally, Mr. Gunter belatedly disclosed that he had also sat with Prof. Hanotiau in

                    another ad hoc arbitration. 58         Mr. Gunter and his co-arbitrator appointed

                    Prof. Hanotiau as president on October 3, 2013. The award was rendered on

                    September 7, 2015, after Mr. Gunter’s nomination as President by the Parties in

                    Panama 1.59

         54.        In light of the above, Movants pointed out in their challenge that Mr. Gunter and

  Prof. Hanotiau have been cross-appointing each other as president on three different tribunals

  since 2013. Movants also explained that Mr. Gunter has been almost continuously sitting on

  tribunals with Prof. Hanotiau, and Mr. Gunter and Prof. Hanotiau must have repeatedly spent

  time together since 2013. Movants cannot help but wonder whether Prof. Hanotiau has shared

  his views with Mr. Gunter, during the course of the three above-mentioned arbitrations in which

  they sat together, in relation to the issues that were considered in the Cofferdam Arbitration

  (which are closely related to issues that the Tribunal had to decide in Panama 1) and the conduct

  of the Parties.




  56
       Exhibit 72: ICC website - Information on ICC Case ID 00171.
  57
       Exhibit 56: Letter from Pierre-Yves Gunter to the Parties dated Oct. 29, 2020, at 5.
  58
       Exhibit 56: Letter from Pierre-Yves Gunter to the Parties dated Oct. 29, 2020, at 5.
  59
       But before his nomination in Panama 2.

                                                      20
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 21 of 51




          55.     Movants concluded that, while they cannot know with certainty what was

  discussed behind closed doors, these undisclosed appointments with Professor Hanotiau and

  Dr. Gaitskell call into question Mr. Gunter’s independence of judgment in the eyes of Movants

  and create, at a minimum, an appearance of possible bias and prejudgment, and thus give rise to

  reasonable doubts as to Mr. Gunter’s impartiality.        This is precisely the reason why those

  relationships should have been disclosed at the time of Mr. Gunter’s acceptance of the

  presidency in what is a significant arbitration for Movants, for which they relied on his

  impartiality and independence. To the extent that some of these relationships arose after the start

  of the Panama 1 and Panama 2 Arbitrations, they should also have been disclosed at that point in

  time.

          56.     Third, Movants explained in their challenge that Mr. Gunter’s initial reluctance to

  investigate and disclose potential connections of other members of his current law firm (or his

  prior law firm following his switch midway through the proceedings) further undermined his

  independence and impartiality in the eyes of Movants. Although Mr. Gunter finally agreed to

  provide information about the involvement of members of his current firm in arbitration matters,
                                                                                                   60
  Mr. Gunter refused to disclose similar information regarding non-arbitration matters.

  Mr. Gunter merely stated that, to his knowledge (and it is not clear whether Mr. Gunter actually

  investigated the matter), “for the period 2013 until today (and without admitting the relevance of

  that period) [there were] no ‘matters of any nature generating revenues for [his] Firm’ … which

  are such as to call into question [his] independence in the eyes of the parties or to give rise to

  reasonable doubts as to [his] impartiality.”61



  60
       Exhibit 60: Email from Pierre-Yves Gunter to Claimants dated Nov. 3, 2020.
  61
       Exhibit 60: Email from Pierre-Yves Gunter to Claimants dated Nov. 3, 2020.

                                                    21
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 22 of 51




       57.       Movants then concluded that Mr. Gunter’s recent disclosures show that, while the

  Panama 1 and Panama 2 Arbitrations were already ongoing:

                He has been nominated as president by Dr. Gaitskell on at least one (still ongoing)

                 arbitration;

                He has been sitting with Professor Hanotiau on at least three arbitrations (at least

                 once appointed as president by Professor Hanotiau); and

                This occurred in a context where Professor Hanotiau and Dr. Gaitskell sided to

                 render the Majority Award in the previous Cofferdam arbitration, which denied

                 Movants’ claim in what Movants consider to be a poorly-reasoned and sub-

                 standard award.

       58.       Movants’ view is that these undisclosed appointments with Professor Hanotiau

  and Dr. Gaitskell call into question Mr. Gunter’s independence of judgment in the eyes of

  Movants and create an appearance of possible bias and prejudgment, and thus give rise to

  reasonable doubts as to Mr. Gunter’s and Dr. Gaitskell’s impartiality. Given these overlapping

  appointments to remunerative tribunal positions, and the opportunity to share views and

  information, Movants consider that disclosure was required. If such disclosures had been made,

  the Parties would have been able to assess the matter, object to these appointments or even (for

  issues having arisen after such appointments) seek removal of Mr. Gunter and Dr. Gaitskell.

       59.       I can attest that given the importance of the Panama 1 and Panama 2 Arbitrations

  to Movants in both monetary and reputational terms, they would most likely not have accepted to

  consider Mr. Gunter as president nominee in the Arbitrations if, at the time of his nomination, he

  had disclosed his recent dealings with Professor Hanotiau. Similarly, Movants would most

  likely have opposed Mr. Gunter’s other appointments (in cases with Professor Hanotiau and Dr.


                                                  22
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 23 of 51




  Gaitskell) during the course of the Arbitrations, if Mr. Gunter had disclosed the possibility of

  these appointments to Movants before accepting them. The CEOs of the GUPC Shareholders

  have confirmed in their recent letter to the President of the ICC Court (attached to the Movants’

  challenge) that Movants would not have consented to the nomination or confirmation of Mr.

  Gunter, or accepted the above-mentioned parallel appointments, if they had been timely

  informed about the above.62

                          Bases for the Challenge of Dr. Gaitskell

         60.      Movants also explained in their challenge that the information obtained to date

  (including from Dr. Gaitskell himself) shows that Dr. Gaitskell failed to disclose facts and

  circumstances calling into question his independence and giving rise to reasonable doubts about

  his impartiality, and that he failed to carry out a proper conflict check at the level of his

  chambers (which to date he still refuses to do).

         61.      First, as explained above, Dr. Gaitskell has disclosed that he is sitting with

  Mr. Gunter in an unrelated and apparently still pending ICC case (No. 24400), and Dr. Gaitskell

  has now clarified, upon Movants’ insistence, that he nominated Mr. Gunter as president of that

  tribunal. Unbeknownst to Movants, Mr. Gunter and Dr. Gaitskell have therefore been sitting

  together on that other tribunal since August 1, 2019,63 including during the deliberations of the

  Tribunal in Panama 1.         As explained above, Movants’ view is that this appointment is

  problematic, and the CEOs have explained in their above-mentioned letter to the President of the




  62
       Exhibit 68: Letter from Sacyr, Webuild, and Jan De Nul to the ICC dated Nov. 12, 2020.
  63
       Exhibit 61: Email from Robert Gaitskell QC to Claimants dated Nov. 3, 2020; Exhibit 56: Letter
       from Pierre-Yves Gunter to the Parties dated Oct. 29, 2020, at 4.
                                                     23
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 24 of 51




  ICC Court that Movants would never have accepted it, had they been informed at the relevant

  time.64

         62.       Second, Movants have stressed that Dr. Gaitskell failed to provide a complete

  answer to their Disclosure Request concerning any personal or professional relationship between

  him and members of the law firms and chambers (including Atkin Chambers) representing the

  Parties in this arbitration, including but not limited to whether he serves or has served as

  arbitrator with, or has been appointed by, members of the law firms and chambers representing

  the Parties in this arbitration. Dr. Gaitskell provided limited information in that regard on

  October 24, 2020,65 which prompted Movants to insist on full disclosure on October 26, 2020.66

  However, on October 29, 2020, Dr. Gaitskell answered Movants’ request for clarification

  concerning certain specific instances unveiled by Movants, and did not confirm whether the

  information provided was complete.67

         63.       In response to Movants’ Disclosure Requests, Dr. Gaitskell also disclosed that

  Mr. Manus McMullan QC of Atkin Chambers (counsel for ACP) is currently representing a

  party in an ICC arbitration in which Dr. Gaitskell is an arbitrator.68 A recent search conducted

  by Movants in the ICC database on the Internet shows that Dr. Gaitskell was also nominated as

  president in at least two ICC cases by his co-arbitrators, where one of the co-arbitrators was

  Andrew White QC, a member of Atkin Chambers.69 The ICC database only shows a limited


  64
       Exhibit 68: Letter from Sacyr, Webuild, and Jan De Nul to the ICC dated Nov. 12, 2020.
  65
       Exhibit 46: Letter from Robert Gaitskell QC to the Parties dated Oct. 24, 2020.
  66
       Exhibit 48: Email from Claimants to Robert Gaitskell QC dated Oct. 26, 2020.
  67
       Exhibit 55: Email from Robert Gaitskell QC to the Parties dated Oct. 29, 2020.
  68
       Dr. Gaitskell has also now clarified that he was appointed president by the co-arbitrators. See
       Exhibit 55: Email from Robert Gaitskell QC to the Parties dated Oct. 29, 2020.
  69
       Exhibit 73: ICC website - Information on ICC Case ID 00778; Exhibit 74: ICC website -
       Information on ICC Case ID 00729. While Dr. Gaitskell explained that, in that particular case, Mr.
                                                      24
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 25 of 51




  number of cases. Dr. Gaitskell, who is a busy arbitrator, may have been appointed by or have

  appointed, other members of Atkin Chambers in a number of additional arbitrations (ICC or

  otherwise). Movants explained in their challenge that they have a legitimate interest in being

  informed of any such circumstances, and that Dr. Gaitskell’s lack of transparency in that regard

  is another cause of concern.70

         64.       Third, with respect to the relationship between members of Dr. Gaitskell’s

  chambers and the Parties’ Counsel in the Arbitrations, Dr. Gaitskell has taken the position that he

  has “no knowledge of what other members of Keating Chambers do professionally” and has “no

  way of knowing” it.71 This means that, when Dr. Gaitskell filled in his Statement of Acceptance,

  Availability, Impartiality and Independence in the Panama 1 and Panama 2 Arbitrations, he did

  not conduct any conflict checks extending to the members of his barristers’ chambers, and that

  Dr. Gaitskell still has not done so. Movants explained in their challenge that they do not accept

  that Dr. Gaitskell has “no way of knowing” what his colleagues at Keating Chambers “do

  professionally”. 72 Indeed, it is well known that clerks at chambers are able to gather the

  information needed for a conflict search, and indeed a number of chambers do this routinely for

  arbitration matters, precisely because of the evolution of the law and practice of international


       White was apparently nominated by a client of White & Case LLP, Movants have explained in their
       challenge why this circumstance is not relevant in their opinion. Exhibit 54: ICC Challenge
       Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM), ¶¶ 63–64; Exhibit 69: Updated
       Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM), ¶ 32.
  70
       Exhibit 53: ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit
       54: ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM); Exhibit 69:
       Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit 70:
       Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).
  71
       Exhibit 46: Letter from Robert Gaitskell QC to the Parties dated Oct. 24, 2020, at 1.
  72
       Exhibit 53: ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit
       54: ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM); Exhibit 69:
       Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit 70:
       Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).

                                                      25
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 26 of 51




  arbitration.73 The England & Wales Bar Council itself now encourages arbitrators to disclose

  relationships with another arbitrator or counsel who is a member of the same barristers’

  chambers.74

         65.       Movants explained in their challenge why Dr. Gaitskell’s insistence that a

  barrister is forbidden by the England & Wales Bar Council rules to disclose to another member

  of his chambers whether he or she has acted for a particular party or firm is incorrect.75 Movants

  consider relevant whether Dr. Gaitskell and other members of his chambers have been appointed

  by (or have appointed) members of Atkin Chambers (counsel for ACP). Movants’ view is that it

  is not acceptable for a barrister to abstain from conducting any sort of conflict check within his

  or her chambers.

         66.       Movants concluded in their challenge, in light of the above, that they have

  reasonable doubts as to the independence and impartiality of Dr. Gaitskell.76 Dr. Gaitskell has

  been nominated as arbitrator by ACP in four ICC arbitrations arising from the Project, including

  73
       Exhibit 53: ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit
       54: ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM); Exhibit 69:
       Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit 70:
       Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-229967/ASM).
  74
       Exhibit 14: Bar Council of England and Wales, Information Note regarding barristers in international
       arbitration dated 6 July 2015, at 5, ¶ 15(d) (“[G]ood practice would dictate that in circumstances
       where a barrister comes to understand that he or she has been instructed in an arbitration where one or
       more of the members of the Tribunal are barristers in the same set of chambers, prompt disclosure
       ought to be made by those instructing the barrister advocate to the legal representatives of the other
       side. This will ensure as far as possible that the guidance set out in the IBA Guidelines on Conflicts of
       Interest in International Arbitration is followed (see further below). A failure to make prompt
       disclosure, could ultimately, lead to a challenge to the independence of the member(s) of the Tribunal
       in question.”).
  75
       Exhibit 69: Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM), ¶
       33; Exhibit 70: Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/JPA), ¶
       33.
  76
       Exhibit 53: ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit
       54: ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM); Exhibit 69:
       Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit 70:
       Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).

                                                       26
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 27 of 51




  the Panama 1 Arbitration. He sided with Professor Hanotiau in the Majority Cofferdam Award

  (which dismissed Movants’ claims). This situation was initially accepted by Movants on the

  basis of Dr. Gaitskell’s assurance of impartiality and independence and his disclosures at the

  time, and without knowledge of his cross-nomination of Mr. Gunter as President in another

  arbitration, or any other of the various connections summarized above.

         67.      Upon his nomination in the Panama 1 and Panama 2 Arbitrations, the only

  disclosures that Dr. Gaitskell made related to his involvement in the parallel arbitrations

  concerning the Project.77 Under the circumstances, Movants did not oppose his confirmation by

  the ICC Court. I can attest that the situation would have been different, had Movants known

  about the circumstances that have now emerged, as also confirmed by the GUPC Shareholders’

  CEOs in their letter to the President of the ICC Court.78

                           Bases for the Challenge of Mr. von Wobeser

         68.      Movants explained that their challenge against Mr. von Wobeser is based on two

  main considerations.79

         69.      First, having sat with Mr. Gunter and Dr. Gaitskell, Mr. von Wobeser’s

  impartiality and independence was indirectly, but necessarily, affected by the above-described

  circumstances in Movants’ view.          Mr. von Wobeser may not have known of all of the


  77
       Exhibit 13: Dr. Gaitskell’s Statement of acceptance, availability, impartiality and independence in
       ICC Case No. 20910 dated Mar. 26, 2015; Exhibit 12: Dr. Gaitskell’s Statement of acceptance,
       availability, impartiality and independence in ICC Case No. 20911 dated May 15, 2015; Exhibit 17:
       Dr. Gaitskell’s Statement of acceptance, availability, impartiality and independence in ICC Case
       No. 22466 dated Jan. 27, 2017.
  78
       Exhibit 68: Letter from Sacyr, Webuild, and Jan De Nul to the ICC dated Nov. 12, 2020.
  79
       Exhibit 53: ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit
       54: ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM); Exhibit 69:
       Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-20911/ASM); Exhibit 70:
       Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-22967/ASM).

                                                     27
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 28 of 51




  interrelationships between Mr. Gunter, Dr. Gaitskell and Professor Hanotiau, but may have been

  influenced by their views of the evidence and legal arguments.

         70.       Second, in response to Movants’ Disclosure Requests, Mr. von Wobeser belatedly

  disclosed that he has been sitting with Mr. Andrés Jana, Counsel for ACP in the Arbitrations, in

  an unrelated ICSID case. Mr. von Wobeser later clarified that, in that case, Mr. Jana accepted

  his appointment as arbitrator on 7 November 2018, Mr. von Wobeser accepted his appointment

  as arbitrator on 21 November 2018, and the president of the tribunal accepted his appointment on

  18 July 2019. 80 Movants explained in their challenge that it is a real cause for concern that

  Mr. von Wobeser spent time sitting with counsel for ACP, shortly before the oral closings in

  Panama 1, during the deliberations of Panama 1, and during the course of Panama 2, in particular

  since Mr. von Wobeser disclosed further involvement in a case in which Mr. Jana was also

  involved.81

         71.       The GUPC Shareholders’ CEOs have confirmed in their letter to the President of

  the ICC Court that they would have objected to the above nomination in a case involving

  Counsel for ACP, had they been informed of it at the relevant time.82



  80
       Exhibit 57: Email from Claus von Wobeser to the Parties dated Oct. 29, 2020.
  81
       Mr. von Wobeser also acted the Vieira v. Chile case (ICSID Case No. ARB/04/7) in which Mr. Jana
       was counsel for the respondent, and in the Highbury International v. Venezuela case (ICSID Case No.
       ARB/11/1), in which Mr. Carlos Arrue Montenegro (now in-house counsel to ACP) was counsel for
       respondent. At first, Mr. von Wobeser had not disclosed the existence of these cases or the method of
       appointment. Mr. von Wobeser has now provided clarifications on these cases. See Exhibit 57:
       Email from Claus von Wobeser to the Parties dated Oct. 29, 2020. Finally, Petitioners note that Mr.
       von Wobeser and Mr. Jana are, respectively, part of the Comité Ejecutivo and Consejo Directivo of
       Asociación Latinoamericana de Arbitraje (ALARB) (http://www.alarb.org/esp/asociacion.php).
       Mr. von Wobeser further disclosed that he is acting as president of an ICC tribunal in which Mayer
       Brown, counsel to ACP in the Arbitrations, appears as counsel to the respondent, and that he is
       currently sitting with arbitrators who were also members of the tribunal in related ICC cases arising
       from the Project, although not Prof. Hanotiau or Dr. Gaitskell. See Exhibit 46: Email from Claus
       von Wobeser to the Parties dated Oct. 24, 2020.
  82
       Exhibit 68: Letter from Sacyr, Webuild, and Jan De Nul to the ICC dated Nov. 12, 2020.

                                                      28
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 29 of 51




         72.       The facts and circumstances described above show, in Movants’ view, that the

  members of the Tribunal did not disclose important connections between themselves, the

  president of the Cofferdam Tribunal (who has sided with ACP’s nominee Dr. Gaitskell to render

  the Majority Award in the Cofferdam Arbitration), and Counsel for ACP, both at the outset of

  and during the Panama 1 Arbitration.

         73.       For the aid of the Court, Movants have prepared a visual timeline that shows the

  overlap of appointments—appended to this Motion as Exhibit 75—and highlights the

  problematic nature of these appointments.83

           THE TRIBUNAL’S FINDINGS IN THE PARTIAL AWARD

         74.       Having received the Partial Award, Movants thoroughly reviewed it and made

  several observations on the Tribunal’s findings, which are summarized in the sections below.

           A.      THE TRIBUNAL’S FINDINGS REGARDING CONCRETE AGGREGATE
                   PRODUCTION

         75.       To recall, GUPC S.A.’s CAP claim related to the production of aggregates (in

  particular sand) to be used to produce the millions of cubic meters of concrete needed to build

  the Locks, using rock (basalt) to be excavated in the Pacific site.84

                           The Tribunal’s Findings Regarding Paragraph 1.07.D.1 of Section 01
                           50 00 of the Employer’s Requirements


         76.       The Employer’s Requirements are part of the Contract between ACP and

  GUPC S.A. They contain prescriptive requirements as to what ACP, as the employer, was

  demanding with respect to the design and construction of the Locks.

  83
       Exhibit 75: Timeline of Undisclosed Appointments During the Pendency of the Panama 1
       Arbitration.
  84
       Specifically the suitability for concrete aggregate production of the basalt excavated in the Pacific
       Locks, i.e., the “PLE Basalt”, a particular area of the Project.

                                                      29
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 30 of 51




         77.        A particular paragraph, Paragraph 1.07.D.1, contained in Section 01 50 00 of the

  Employer’s Requirements entitled “Temporary Facilities, Accesses and Controls” was central to

  ACP’s defense that it bore no responsibility regarding the source material (basalt) to be used by

  the contractor for the production of aggregates—in particular, sand.

         78.        Paragraph 1.07.D.1 of Section 01 50 00 of the Employer’s Requirements reads:

                    Aggregate for the Atlantic and Pacific Locks: A potential source of
                    aggregates for the Atlantic and Pacific Sites may be the rock
                    coming from the excavation at the Pacific site and sand that may
                    be manufactured from that rock. The Employer in no way
                    guarantees that such aggregate is adequate or meets the
                    requirements for the Contractor’s proposed design or is suitable for
                    the Works. The Contractor may wish to consider other options;
                    however, the Contractor should be aware that the areas of the
                    Chagres River upstream from the Gamboa Bridge cannot be used
                    for supply of aggregates.85

         79.        A central issue in relation to Movants’ claims related to CAP concerned the scope

  and meaning of Paragraph 1.07.D.1, and in particular:

              the distinction in the first sentence between “the rock coming from the excavation at

               the Pacific site” (source material) and the “aggregates” or “sand that may be

               manufactured from that rock” (end product); and

              the disclaimer contained in the second sentence covering “such aggregate”.86

         80.        Despite the fact that the Parties agreed87 that the Tribunal should interpret this

  provision in accordance with its literal terms, as required by Panamanian law, the Tribunal


  85
       Exhibit 3: Employer's Requirements - Section 01 50 00 - Temporary Facilities, Accesses and
       Controls, ¶ 1.07.D.1.
  86
       Exhibit 1: Claimants’ First Post-Hearing Brief (excerpts), Ch. III, ¶¶ 210-213 (describing Movants’
       theory on the provision); Exhibit 31: Claimants’ Second Post-Hearing Brief (excerpts), Ch. III, ¶¶
       195-197 (same).
  87
       Exhibit 1: Award, ¶ 906 (“[B]oth Parties consider[ed] that these provisions of the Contract [were]
       clear and require[d] no interpretation . . . .”); Exhibit 33: Transcript of Closing Hearing in ICC Case
       No. 20910/ASM/JPA (C-20911/ASM) (Day 22) (excerpts), at 174:1 (“You can apply [the provision]
                                                       30
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 31 of 51




  disregarded this agreement (and in Movants’ view, the applicable law), and sought to interpret

  this provision based on arguments not raised by the Parties, including by reference to prior

  negotiations. The Tribunal did so while acknowledging that “both Parties consider[ed] that these

  provisions of the Contract [were] clear and require[d] no interpretation,” 88 as the Parties

  expressly confirmed during the Closing Hearing.89

         81.      The Tribunal recognized90 (as accepted by both Parties)91 that

                  [a]s there is a clear distinction made in the first sentence of
                  Paragraph 1.07.D.1 between aggregate and the rock coming from
                  the PLE, . . . a literal reading of the wording of this provision
                  indeed suggests that the disclaimer concerning ‘such aggregate’
                  refers only to the aggregate produced from the rock excavated
                  from the PLE, and not to the rock itself.92

         82.      The Tribunal added that, as such, “the second sentence cannot be read as an

  exclusion of liability limited to the source of aggregate, and clearly includes an exclusion of

  liability for the end-product aggregates.” 93 Surprisingly, given this conclusion, the Tribunal

  decided to proceed with a new analysis and interpreted the word “aggregate” in the second

  sentence of Paragraph 1.07.D.1 as covering both the “source of aggregates” (i.e., the source

  material) and the “aggregates” (i.e., the end product)94 and applied the above disclaimer to both


       according to its literal terms.”). The Parties disagreed only about what precisely a literal
       interpretation of the provision entailed.
  88
       Exhibit 1: Award, ¶ 906.
  89
       Exhibit 33: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day
       22) (excerpts), at 174:3 (showing ACP’s response, “[w]e agree, Mr. President,” to the assertion that
       Paragraph 1.07.D.1 should be interpreted in accordance with its express language).
  90
       Exhibit 1: Award, ¶ 927.
  91
       Exhibit 29: Claimants’ First Post-Hearing Brief (excerpts), ¶¶ 209-213 (describing Movants’ theory
       on the provision); Exhibit 21: ACP’s Statement of Rejoinder (excerpts), Ch. III, ¶¶ 2.55-2.66
       (describing ACP’s theory on the provision).
  92
       Exhibit 1: Award, ¶ 927.
  93
       Exhibit 1: Award, ¶ 927.
  94
       Exhibit 1: Award, ¶ 938.
                                                     31
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 32 of 51




  the source material and the end product. Having made this finding, the Tribunal then concluded

  that Movants’ claims “relating to the suitability of the PLE Basalt for the production of concrete

  aggregates are subject to the exclusion of liability contained in Paragraph 1.07.D.1, second

  sentence, of Section 01 50 00 of the Employer’s Requirements.”95

         83.       Movants consider that the Tribunal reached the above conclusions based on

  arguments not raised by the Parties during the Arbitration.

         84.       First, the Tribunal noted that the disclaimer in Paragraph 1.07.D.1 covered three

  distinct aspects: “(i) adequacy; (ii) ‘meet[ing] the requirements for the Contractor’s proposed

  design’; and (iii) the ‘suitab[ility] for the Works’.” 96 The Tribunal explained that adequacy

  meant “whether there would be enough aggregate resulting from the processing of the PLE

  Basalt . . . .”97 The Tribunal then stated, without any further explanation, that the elements of

  adequacy and suitability for the Works led “to the conclusion that the disclaimer applie[d] both

  to the aggregate as well as to the source of the aggregate”, and concluded that “the second

  sentence of Paragraph 1.07.D.1 [could not] be construed as an exclusion of liability limited to the

  end-product aggregate, whereas the source of the aggregate would not be subject to such

  exclusion.”98

         85.       Neither party (nor their respective legal experts) raised this argument in the

  arbitration and the Tribunal’s reading of the elements of “adequacy and suitability” was not

  advanced by any of the Parties nor discussed at the merits hearing. On this topic, ACP had

  argued that Movants’ claim related to the aggregates themselves and was thus covered by the


  95
       Exhibit 1: Award, ¶ 939.
  96
       Exhibit 1: Award, ¶ 931 (emphasis in original).
  97
       Exhibit 1: Award, ¶ 931.
  98
       Exhibit 1: Award, ¶ 931.

                                                     32
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 33 of 51




  exclusion of liability, regardless of whether it covered the source of the aggregates too or not.99

  Notably, ACP argued that Paragraph 1.07.D.1 had to be read “in context” with the disclaimers of

  liability contained in the preceding paragraph 1.07 B and in Sub-Clause 4.20 of the Conditions of

  Contract,100 but the Tribunal rejected this argument and found that such disclaimers of liability

  “contained in Sub-Clause 4.20 and Sub-Paragraph 1.07 B.3 . . . do not cover the PLE Basalt.”101

          86.      Second, the Tribunal ruled that “the evolution of Paragraph 1.07.D.1 in the

  various drafts of the Employer’s Requirements sheds further light on its proper interpretation.”102

  Specifically, the Tribunal noted that “Amendment 16 of 16 September 2008 introduced, at the

  same time, a modification of the first sentence concerning the PLE as a source of aggregates, as

  well as the second sentence concerning the exclusion of liability” and concluded that this

  “definitely reinforce[d] the direct connection between the second sentence (exclusion of liability)

  and the first sentence (source of the aggregate).”103

          87.      The Tribunal’s reasoning in this regard was not based on the arguments made by

  either Party in the Panama 1 Arbitration or on the literal reading of the provision. In its

  submissions, Movants commented on the evolution of Paragraph 1.07.D.1 only to stress that the

  exclusion of liability only applied to the quality of the end-product, i.e., the aggregates/sand, not

  to the suitability of the source of the aggregate, i.e., the PLE Basalt.104 ACP never relied on the


  99
        See, e.g., Exhibit 28: ACP’s First Post-Hearing Brief (excerpts), ¶ 7.29 (“[T]he Contractor forgets
        that its claims relate to the very aggregates that it has made from the basalt.”).
  100
        Exhibit 33: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day
        22) (excerpts), at 173:20-175:9 (noting that other clauses must be taken into account when analyzing
        the provision).
  101
        Exhibit 1: Award, ¶ 918.
  102
        Exhibit 1: Award, ¶ 933.
  103
        Exhibit 1: Award, ¶ 933.
  104
        See, e.g., Exhibit 18: Claimants’ Statement of Claim (excerpts), ¶ 980 (“ACP’s exclusion of
        guarantee . . . does not cover suitability . . . .”).

                                                      33
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 34 of 51




  evolution of this paragraph to support its position that the disclaimer of liability covered both the

  basalt and the aggregates. Rather, ACP rejected the reference to prior drafts of the Contract to

  interpret the contract terms on the basis of the Entire Agreement clause (Sub-Clause 1.16 of the

  Conditions of Contract)105 and the Tribunal agreed that such reference “must not result in adding

  contractual terms to the Parties agreement . . . .”106 ACP had argued that Paragraph 1.07.D1.

  evolved to ensure consistency with Sub-Clause 4.20 and the Employer’s Requirements, whereby

  ACP disclaimed liability for other materials (free-issue material),107 but the Tribunal found that

  these provisions were not applicable (see above).108 Therefore, the particular inference arising

  from the evolution of Paragraph 1.07.D.1 of Section 01 50 00 of the ER that the Tribunal made

  to support its interpretation of that provision had not been raised by the Parties or discussed

  during the merits hearing.

          88.       Third, notwithstanding the Parties’ agreement that Paragraph 1.07.D.1 was to be

  interpreted in accordance with its literal terms,109 as required by Panamanian law, the Tribunal

  relied on the Parties’ conduct prior to the execution of the Contract in order to interpret this


  105
        Exhibit 30:ACP’s Reply Post-Hearing Brief (excerpts) ¶ 7.9
                    The ACP’s primary position remains (as it has always been) that
                    investigations and consideration of the RFP process, and the history of
                    the relevant contractual provisions, is unnecessary and provides
                    limited assistance to the Tribunal, for the very simple and
                    straightforward reason, that the contractual provisions allocating the risk
                    for physical conditions, were clear and unambiguous and agreed by
                    both Parties. The Contract says what it means, and the Contract
                    means what it says. The mutual intent of the Parties is evident in the
                    words agreed in the Contract. (emphasis added)
  106
        Exhibit 1: Award, ¶ 638 (emphasis added).
  107
        See, e.g., Exhibit 21: ACP’s Statement of Rejoinder (excerpts), Ch. III ¶¶ 2.79-2.83.
  108
        See supra ¶ 85 and nn. 100–01.
  109
        Exhibit 33: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day
        22) (excerpts), at 173:20-174:3 (noting that both parties agree that the provision should be interpreted
        by their literal terms).

                                                        34
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 35 of 51




  provision. The Tribunal ruled that, “[t]o the extent that the . . . textual analysis does not fully

  resolve the inherent ambiguity of the term ‘aggregates’ and whether it refers to the raw material

  coming from the PLE or the end product”, Panamanian law (Articles 1132 and 1133 of the

  Panamanian Civil Code) invited the interpreter to “review the parties’ conduct, including

  contemporaneous conduct, to assess their mutual intention . . . .”110

          89.      To this end, the Tribunal reviewed the Questions and Answers (“Q&As”)

  exchanged at tender stage between ACP and the tenderers, which according to the Tribunal, led

  to the wording “aggregates” being inserted in RFP Amendment 16, and noting that “the

  Tenderers’ questions repeatedly referred to the sources of the aggregate as ‘aggregates’.”111 The

  Tribunal also reviewed internal communications of ACP—obtained by Movants during the

  document production phase of the Panama 1 Arbitration—and stated that, in these, “ACP equally

  made clear that when it referred to ‘aggregate’ it was in fact referring to the raw material, i.e. the

  ‘natural sand for concrete’.”112 The Tribunal then used these elements, together with certain

  GUPC S.A.’s statements in the DAB proceedings relied upon by ACP,113 to conclude that “on

  the basis of the application of Articles 1132 and 1133 of the [Panamanian] Civil Code, [] at the

  relevant time of RFP Amendment 16 both GUPC and the ACP understood the term ‘aggregates’

  to include the raw material, and that this is how the Parties intended the term when it was used in

  Paragraph 1.07.D.”114

          90.      Movants consider that the Tribunal’s reasoning is problematic for two reasons.

  First, none of the Parties raised these arguments during the Panama 1 Arbitration. In particular,

  110
        Exhibit 1: Award, ¶ 934.
  111
        Exhibit 1: Award, ¶ 935.
  112
        Exhibit 1: Award, ¶ 936.
  113
        Exhibit 1: Award, ¶ 937.
  114
        Exhibit 1: Award, ¶ 938.

                                                   35
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 36 of 51




  none of the Parties argued that (i) the Tribunal should assess the Parties’ mutual intention by

  reference to prior conduct and negotiations in respect of Paragraph 1.07.D.1; or that (ii) the

  Q&As exchanged at tender stage between ACP and tenderers evidenced that mutual intention.

  Second, none of the tenderers’ questions relied upon by the Tribunal came from GUPC S.A –

  rather they came from other tenderers and cannot therefore evidence Movants’ understanding at

  the time. ACP put on the record a compilation of all the letters sent by Movants to ACP during

  the tender period.115 These letters, which the Tribunal did not address or mention, do not contain

  the questions relied upon by the Tribunal to interpret the Parties’ mutual understanding of

  Paragraph 1.07.D.1. On the contrary, these letters show that Movants asked a question about

  “material availability” after having reviewed RFP Amendment 16 and that they did clearly

  distinguish between the basalt (the source) and the aggregates (the product):

                   The studies carried out by GUPC are showing a deficiency of
                   suitable basalt to produce aggregates resulting from the excavation
                   foreseen in the TSoL Contract.
                   In order to have a full picture of the available rock we should know
                   the volume of the on-site stock pile of material coming from the
                   ’39 excavation.
                   ACP drawing 5803-57 identified three areas of ‘Rock Stockpiles’
                   adjacent to the project boundary. Two of the stockpiles are
                   identified as ‘Basalt Stockpile South 2A and 2B’ and indicate a
                   volume of approximately 0,9 mcm available in January 2010. The
                   other stockpile is located within the approach channel excavation
                   and is identified as ‘1939 Excavation Basalt’. This stockpile is
                   made ‘mostly’ with rock without giving any indication of the
                   percentage of sound rock over the total.
                   GUPC would greatly appreciate the ACP to clarify and confirm the
                   amount of stockpiled basalt that will be available for the Third Set
                   of Locks project.
                   In any case, it appears that a significant volume of the material will
                   still be needed from other sources other than the TSoL required
                   excavations.
  115
        Exhibit 4: GUPC Letters during Tender Period (excerpts) dated Jan. 15 2008 to Feb, 12, 2009.

                                                      36
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 37 of 51




                    Considering this situation, is the ACP prepared to extend
                    northward the limit of the TSoL scope of work to include roughly
                    500 m of the excavation now foreseen to be excavated within PAC
                    4 and 5?116
          91.       This is the only question in which Movants referred to the basalt (the source

  material) and the aggregates (the end product), and it contradicts the Tribunal’s finding that the

  Parties had the same understanding that term “aggregates” (the end product) also “include[d] the

  raw material” used to produce these aggregates. Had Movants been given an opportunity to

  respond to the Tribunal’s reasoning, they would have so explained.

          92.       In sum, it appears that the Tribunal relied upon arguments that none of the Parties

  raised in order to support its conclusion that, despite a wording that the Parties agreed had to be

  read literally, the disclaimer found in Paragraph 1.07.D.1 of Section 01 50 00 of the Employer’s

  Requirements, applied to both the source material (basalt) and the end product (aggregates).

                            The Tribunal’s Treatment of Prudent Industry Practices

          93.       When determining whether Movants were entitled to compensation for errors in

  the Employer’s Requirements in relation to the CAP claim, the Tribunal decided that “Prudent

  Industry Practices would require that [at tender stage, Movants] inspect the actual PLE Basalt on

  the Site and conduct tests on the PLE Basalt to determine its suitability for crushing into

  aggregates.”117 In particular, the Tribunal found that Movants should have done crushing tests at

  tender stage on the PLE Basalt to abide by Prudent Industry Practices but did not do so, so that

  Movants did not act according to Prudent Industry Practices.118 When examining the Parties’

  duties under Panamanian law, the Tribunal also found, on similar factual grounds, that “GUPC


  116
        Exhibit 4: GUPC Letters during Tender Period (excerpts) dated Jan. 15 2008 to Feb, 12, 2009, at 83.
  117
        Exhibit 1: Award, ¶ 987.
  118
        Exhibit 1: Award, ¶¶ 982-88.

                                                      37
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 38 of 51




  did not undertake sufficient efforts to self-inform”, 119 thereby breaching its duty to self-

  inform.120

          94.       When assessing what tests a tenderer to the Project should have done, the

  Tribunal found that crushing tests, in particular bulk tests, should have been undertaken at the

  tender stage. Indeed, the Tribunal found that “an experienced contractor exercising Prudent

  Industry Practices” should have conducted “further investigations into the use of the PLE Basalt

  through actual crushing tests . . . .” 121 When analyzing Movants’ duty to self-inform in the

  context of ACP’s duty to plan, the Tribunal further ruled that it “[was] convinced that any issues

  with the crushing of the PLE Basalt could indeed only be discovered by actually crushing the

  material.”122 Similarly, it found that “unless and until the material was actually excavated and

  crushed, the problems that the Contractor eventually faced with the processing of the PLE Basalt

  likely would not have been discovered, regardless of any further chemical or petrographic

  testing.”123 Movants consider that the Tribunal’s reasoning in this regard raises the following

  issues.

          95.       First, Movants had offered evidence that (i) Prudent Industry Practices do not

  require bulk testing (which is the crushing of large quantities of rock), and that (ii) none of the

  other tenderers did any such bulk testing, which according to Movants was indicative of Prudent




  119
        Exhibit 1: Award, ¶ 1081; see also Exhibit 1: Award, ¶ 1084 (“[T]he Arbitral Tribunal considers
        that the Tenderers should have performed further investigations of the PLE Basalt, even if it was not
        bulk testing.”).
  120
        Exhibit 1: Award, ¶¶ 1081, 1085 (majority decision on ACP’s duty to plan), 1089 (minority decision
        on ACP’s duty to plan), 1102 (ACP’s duty to inform).
  121
        Exhibit 1: Award, ¶ 982.
  122
        Exhibit 1: Award, ¶ 1079.
  123
        Exhibit 1: Award, ¶ 1101.

                                                       38
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 39 of 51




  Industry Practices on that particular issue. 124 The Tribunal however did not address this

  evidence in reaching its conclusion regarding Prudent Industry Practices.

          96.      Second, the Tribunal noted that it “agree[d] with [ACP’s expert] Mr. Pauletto, and

  with his opinion that where an owner has not carried out bulk testing on material to be used as

  aggregate, it would be prudent for a tenderer to do so.”125 Mr. Pauletto, however, had not taken

  such a position; instead he had explained that “a reasonably prudent tenderer would have

  conducted bulk and/or pilot testing on representative samples”126, clarifying that “pilot testing is

  small samples, bulk testing is large samples.”127 Contrary to the Tribunal’s finding, Mr. Pauletto

  thus never opined that bulk testing was a necessary step for a prudent tenderer, as he noted that

  pilot testing, i.e. tests made on small samples, was enough. Thus, the Tribunal’s ruling that a

  prudent tenderer would have carried out bulk testing on material to be used for aggregate

  production, was not based on the testimony presented by ACP’s experts.

          97.      Third, the Tribunal noted that Movants “in fact did carry out some crushing tests

  on the material [basalt] from Cerro Escobar” 128 and added that Movants’ witness Mr. Buffa

  confirmed that “these tests did not raise any concerns regarding the suitability of the basalt when

  crushed . . . .”129 The Tribunal, however, failed to consider the evidence of Movants’ crushing

  tests on Cerro Escobar basalt in its decision, insisting that the PLE Basalt should have been

  crushed instead. The Tribunal thereby did not even engage with Movants’ and its expert’s
  124
        Exhibit 31: Claimants’ Second Post-Hearing Brief (excerpts), Ch. III, ¶ 56 (describing expert
        testimony on the issue); Exhibit 24: Presentation by Claimants’ Expert Greg G. Gold (excerpts),
        at 22.;
  125
        Exhibit 1: Award, ¶ 984.
  126
        Exhibit 26: Presentation by ACP’s Expert Mike Pauletto (excerpts), at 11 (emphasis added).
  127
        Exhibit 25: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day
        10) (excerpts), at 94:1–3.
  128
        Exhibit 1: Award, ¶ 985.
  129
        Exhibit 1: Award, ¶ 986.

                                                      39
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 40 of 51




  arguments that Cerro Escobar basalt was representative of PLE Basalt and that it was adequate

  and prudent to carry out testing on this material. 130 The Tribunal also did not engage with

  Movants’ arguments that it was not physically possible for Movants to conduct “bulk testing” on

  the PLE Basalt as the PLE excavation had not started when the tender phase was taking place,131

  which explains why none of the tenderers carried out bulk testing of the PLE Basalt.

          98.       Movants therefore consider that the Tribunal adopted its own reasoning and views

  of (i) what Prudent Industry Practices entail, and (ii) what a crushing test of the PLE Basalt

  would yield at tender stage, by reference to evidence or testimony that had not been presented by

  the Parties.

                            C.A.N.A.L.’s Tender Price

          99.       As part of its assessment of the existence of a ”fundamental technical datum,”

  whereby the PLE Basalt should have been used by the contractor as the primary source for the

  production of concrete aggregates for the Project, the Tribunal analyzed all of the Tenderers’

  tenders to verify whether they all understood this fundamental datum,” and concluded that they

  did not.132 In doing so, the Tribunal decided:

                    Even if the ACP assumed that there would be no need to import
                    materials for the concrete aggregates because there was material
                    available on site, they also stressed in the Contract that they were
                    providing no guarantee as to the suitability of the aggregates
                    produced from such material. While this placed a considerable



  130
        Exhibit 29: Claimants’ First Post-Hearing Brief (excerpts), Ch. III, ¶¶ 78, 81 (describing Movants’
        measures to determine comparability of basalts).
  131
        Exhibit 31: Claimants’ Second Post-Hearing Brief (excerpts), Ch. III, ¶ 56 (describing that bulk
        testing was not required at the time); Exhibit 18: Claimants’ Statement of Claim (excerpts), Ch. III,
        ¶¶ 682, 685 (describing Movants testing efforts); Exhibit 19: Claimants’ Statement of Reply
        (excerpts), Ch. 4, ¶¶ 851–52 (describing that bulk testing was not required at the time).
  132
        Exhibit 1: Award, ¶¶ 1052-60 (discussing the importance of the fundamental datum).

                                                       40
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 41 of 51




                    risk upon the Contractor in terms of its choice to use such material,
                    those were the terms upon which the Contract was concluded.133
          100.      The Tribunal then turned to the tender of one of the tenderers, a consortium called

  C.A.N.A.L., noting that C.A.N.A.L. had proposed a much higher price than Movants.134 The

  Tribunal drew two conclusions from this finding.

          101.      First, the Tribunal concluded that “[t]he position of C.A.N.A.L., who bid for [a]

  much higher amount, . . . suggests that a higher contingency for risk had been factored into their

  tender.”135 However, no evidence on the record supports the Tribunal’s conclusion.

          102.      Second, the Tribunal added that “[i]t may be no coincidence that the Tenderer

  who chose not to rely primarily on PLE Basalt for the Project’s aggregate needs [i.e., C.A.N.A.L.

  put in a much more expensive bid.”136

          103.      The Parties in fact had not made such an assumption as to the reasons for

  C.A.N.A.L.’s much higher bid price in the Panama 1 Arbitration, and the record does not support

  the Tribunal’s interpretation. On the contrary, evidence on the record shows that ACP itself

  recognized that the bid prices would be very dependent on the quantities of concrete that the

  Tenderers would plan to use, which in turn would have depended on the Tenderers’ design for

  the Locks. In fact, ACP even produced a short video explaining that C.A.N.A.L.’s bid price was




  133
        Exhibit 1: Award, ¶ 1058.
  134
        Exhibit 1: Award, ¶ 1060.
  135
        Exhibit 1: Award, ¶ 1060 (referring to ACP’s Statement of Defense, but only in so far as it set out the
        Tenderers’ bid prices).
  136
        Here, the Tribunal referred to Claimants’ expert Mr. Shilston’s explanation that “if the PLE basalt
        was judged to be unsuitable for the production of concrete aggregate, the overall cost of the project
        would have been significantly different.” Exhibit 1: Award, ¶ 1060 (referring to the Second Expert
        Report of Mr. David Shilston but not considering the fact that Mr. Shilston had made this statement it
        in a different context, entirely unrelated to C.A.N.A.L.’s tender).

                                                        41
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 42 of 51




  higher precisely for these reasons.137 The concrete quantities and numerous other aspects of each

  of the Tenderers’ bids could have had major repercussions on the bid prices.

          104.      Movants therefore consider that in reaching the above two conclusions, the

  Tribunal made factual determinations on the basis of arguments which had not been presented by

  the Parties and without factual support.

            B.      THE TRIBUNAL’S FINDINGS REGARDING CONCRETE MIX DESIGN


          105.      Movants’ concrete mix design claim concerned what Movants considered to be

  ACP’s unlawful prohibition against the start of structural marine concrete placement.

                            Movants’ Claim that ACP Prohibited it From Starting Concrete

                            Placement


          106.      One of the central issues in dispute in relation to the CMD claim was whether

  ACP prohibited Movants from starting placement of its structural marine concrete in early 2011,

  in particular during a meeting held on February 16, 2011.138 In this regard, both Parties agreed

  that if ACP had prevented Movants from starting concrete placement at the time without issuing

  an instruction for suspension,139 ACP would have been in breach of the Contract.140

          107.      In the Partial Award, the Tribunal acknowledged that a representative of CH2M

  Hill (ACP’s main consultant on the Project), Mr. Joe Cazares, “stated in no uncertain terms at


  137
        Exhibit 8: The Panama Canal, Difference Between Panama Canal New Locks Project Proposals,
        Youtube (Feb. 13, 2014), https://www.youtube.com/watch?v=L2x3WTb5Jn8.
  138
        Exhibit 1: Award, ¶ 1762 (describing Movants’ claim on concrete placement).
  139
        Both the Parties agree that ACP did not issue a formal suspension letter at the time.
  140
        Exhibit 27: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day
        15) (excerpts), at 219:7–10 (“[MR. BOUCHARDIE] And would you agree that if a submittal is for
        review, ACP has no right to stop GUPC from proceeding with the works, based on the submittal;
        right? [MS. GEORGE] That is correct.”).

                                                        42
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 43 of 51




  that meeting that [ACP] would not accept any placement of [Structural Marine Concrete].”141

  However, the Tribunal concluded that this could not be understood as an instruction from the

  Employer’s Representative to suspend the pouring of concrete.142 The Tribunal also found that

  “ACP had the legitimate right to suggest to GUPC that it could exercise its right to suspend the

  works to prevent pouring of allegedly non-compliant concrete”143, thereby implying that this is

  what was communicated to Movants during the February 16, 2011 meeting. Further, while

  reproducing an excerpt from the ACP-prepared minutes of that meeting, the Tribunal held that

  “[b]y the language ‘more than a letter [of suspension of the works]’, Mr. Cazares was indicating

  both a suspension of the works and that legal action would result should GUPC have decided to

  pour its concrete mixes.”144 The relevant extract of the minutes is reproduced below:




          108.     Movants consider that the Tribunal’s reasoning raises a number of issues.




  141
        Exhibit 1: Award, ¶ 1763.
  142
        Exhibit 1: Award, ¶¶ 1762–63 (However, this was not an instruction from the Employer's
        Representative, and the Contractor did not have any grounds to consider it as such.”).
  143
        Exhibit 1: Award, ¶ 1764.
  144
        Exhibit 1: Award, ¶ 1765.

                                                   43
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 44 of 51




          109.     First, the Tribunal did not address the implication of the statement of Mr. Cazares

  recorded in the meeting minutes that his statement “comes from the most senior management of

  ACP”,145 despite the Tribunal acknowledging elsewhere in the Partial Award that “for all intents

  and purposes, CH2M Hill [the organization headed by Mr. Cazares] was essentially a wing of

  [ACP] during the Project”.146 Movants had argued in this regard that the fact that Mr. Cazares

  was communicating the message from the “most senior management of ACP”147 was a ground

  for Movants to believe that Mr. Cazares was present at that meeting as a representative of ACP’s

  senior management. Moreover, it was made clear by Movants at the Oral Closings that Mr.

  Cazares was a very senior ACP personnel, almost the same level as Mr. De La Guardia, the

  Employer’s Representative.148 The Tribunal did not consider this evidence when deciding that

  Mr. Cazares’s words could not be understood as an instruction from the Employer to suspend the

  pouring of concrete.

          110.     Second, Movants’ position was that the excerpt reproduced above shows that

  Mr. Cazares was not simply putting Movants on notice that concrete pour would not be accepted

  by ACP. It also made clear that ACP did not “even accept” that Movants pour any concrete at

  all. However, the Tribunal did not discuss the implications of this particular language, which in

  Movants’ view contradicts its finding on this central point of contention between the Parties,

  namely whether ACP (directly or through Mr. Cazares) prohibited Movants from starting

  concrete placement. Moreover, of all the witnesses who testified at the Hearing, only three had

  actually attended this key meeting – Mr. Hillebrenner (GUPC S.A./CICP), Mr. Belken (ACP),


  145
        Exhibit 1: Award, ¶ 1657.
  146
        Exhibit 1: Award, ¶ 1788.
  147
        Exhibit 1: Award, ¶ 1657.
  148
        Exhibit 1: Award, ¶ 1657.

                                                   44
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 45 of 51




  and Mr. Montanari (ACP). Of these, Mr. Hillebrenner had provided evidence as to what was

  said by Mr. Cazares on behalf of ACP, 149 but he was not cross-examined on that.150 In the

  Partial Award, the Tribunal, did not address this evidence when reaching its conclusion that no

  instruction was made by ACP.

          111.      Third, the Tribunal interpreted the phrase “more than a letter” in the excerpt of the

  minutes reproduced above to mean “legal action” by ACP. Movants had stated this phrase to be

  a threat of termination of the Contract (as testified by Movants’ Project Director at the time, Mr.

  Antonio Zaffaroni).151 On the other hand, ACP’s position was that this phrase meant ACP would

  withhold payments under the Contract, as stated by ACP’s Counsel during the Oral Closings:152




  149
        Exhibit 20: First Witness Statement of Mr. Gregory Hillebrenner (excerpts), ¶ 62 (describing that
        Mr. Cazares told Movants not to proceed with the works, despite the readiness to do so); Exhibit 19:
        Claimants’ Statement of Reply (excerpts), Ch. VI, ¶ 298 (“‘[I]t was my impression (and I assume to
        any reasonable person in the room) that Mr. Joe Cazares was presenting ACP’s position at this
        meeting, and was very clear in his message that GUPC should not proceed with the works, even
        though GUPC was prepared to do so.’”).
  150
        While ACP’s witness Mr. Montanari did make a reference to this meeting in his first witness
        statement, it was with respect to another issue, and not any CMD works prohibition.
  151
        Exhibit 29: Claimants’ First Post-Hearing Brief (excerpts), Ch. V, ¶ 105.
  152
        Exhibit 32: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day
        21) (excerpts), at 294:19–295:5.

                                                       45
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 46 of 51




          112.      The Tribunal’s interpretation of the words “more than a letter” (which was also

  relevant to the Tribunal’s assessment that there was no instruction from ACP) is thus not based

  on the position taken by either Party during the Panama 1 Arbitration, and this possible

  interpretation was not discussed during the merits hearing.                 Movants therefore had no

  opportunity to respond to and refute this theory of interpretation during the Panama 1

  Arbitration.

                            The 1,000 Coulomb Requirement in the Employer’s Requirements

            113.    A key contentious issue in the concrete mix design claim was the testing “age” at

  which the 1,000 Coulomb threshold, based on ASTM C1202 testing mandated by the

  Employer’s Requirements for concrete, was to be reached. The ASTM C1202 testing is an

  indicator of the rate of permeability of chloride ion particles in concrete (i.e., indicating the

  corrosion risk for the reinforced steel in concrete), which, in the case of the Panama Canal,

  occurs when concrete is in contact with water containing chloride ion particles (salt water

  particles). While Movants argued that the 1,000 Coulomb threshold had to be reached at or

  before the time the new Locks were put into service and came into contact with water (which

  would be a year or more after concrete was poured),153 ACP argued that the threshold had to be

  reached at the time of Movants’ Final Design Submittal for concrete (which meant a much

  earlier testing age).154 The Tribunal noted in this regard that the applicable “testing could not

  have been reasonably understood as a requirement that the Contractor would carry out long after

  pouring tons of concrete, in light of the risk of non-compliant concrete having been poured . . .

  [c]onsidering the size and importance of the Project, it made sense for the Employer to have


  153
        Exhibit 29: Claimants’ First Post-Hearing Brief (excerpts), Ch. V, ¶ 37.
  154
        Exhibit 28: ACP’s First Post-Hearing Brief (excerpts), Ch. V, ¶ 25.108.

                                                       46
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 47 of 51




  sufficient visibility on the concrete properties and be reassured as soon as possible that the

  concrete would meet the required standards.”155

           114.    In making this finding, the Tribunal did not address or discuss the evidence on

  industry practice in this regard by several leading industry specialists who testified at the

  Hearing, and the findings of the unanimous DAB composed of engineers. 156 These leading

  industry specialists consistently explained that what the Tribunal concluded “could not have been

  reasonably understood” is actually done on large projects all over the world.157 The Tribunal

  thus failed to address a significant part of the evidence on the issue, and appears instead to have

  followed its own notion of industry practice in the field of concrete, without explaining why it

  considered itself entitled to disregard this evidence.

           RELEVANT DOCUMENTATION

          115.     Attached hereto are true and correct copies of the documents (excerpted where

  appropriate) referenced in this Declaration.

          I declare under penalty of perjury under the laws of the United States of America that the

  foregoing is true and correct.

          Executed this November 25, 2020, in Paris, France.



                                                                        __________________________
                                                                          Nicolas Bouchardie

  155
        Exhibit 1: Award, ¶¶ 1744–45.
  156
        Exhibit 31: Claimants’ Second Post-Hearing Brief (excerpts), Ch. V, ¶ 63; Exhibit 77: Transcript of
        Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day 16) (excerpts), at
        249:14–250:7; Exhibit 76: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-
        20911/ASM) (Day 14) (excerpts), at 232:8–18.
  157
        Exhibit 77: Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-20911/ASM) (Day
        16) (excerpts), at 249:14–250:7; Exhibit 76: Transcript of Closing Hearing in ICC Case No.
        20910/ASM/JPA (C-20911/ASM) (Day 14) (excerpts), at 232:8–18.

                                                      47
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 48 of 51




         INDEX OF EXHIBITS TO DECLARATION OF NICOLAS BOUCHARDIE

NO.                                    DESCRIPTION                                             DATE

 1.    Partial Award in ICC Case No. 20910/ASM/JPA (C-20911/ASM)                         September 21, 2020

       Request for Qualifications for the Design-Build of the Third Set of Locks         November 8, 2007
 2.
       Project, Fifth Revision (excerpts)

       Employer's Requirements - Section 01 50 00 - Temporary Facilities,                 November 2008
 3.
       Accesses and Controls (excerpts)

       GUPC Letters during Tender Period (excerpts) dated Jan. 15 2008 to Feb, 12,       February 12, 2009
 4.
       2009

 5.    Conditions of Contract (excerpts)                                                   February 2009
 6.    Rules of Arbitration of the International Chamber of Commerce                      January 1, 2012
 7.    IBA Guidelines on Conflicts of Interest in International Arbitration (excerpts)         2014

       The Panama Canal, Difference Between Panama Canal New Locks Project                 Feb. 13, 2014
 8.    Proposals, Youtube (Feb. 13, 2014),
       https://www.youtube.com/watch?v=L2x3WTb5Jn8
 9.    DAB Decision in respect of Referral No. 11 (excerpts)                             December 30, 2014

       Mr. von Wobeser’s Statement of acceptance, availability, impartiality and           April 10, 2015
 10.
       independence in ICC Case No. 20911

       Mr. von Wobeser’s Statement of acceptance, availability, impartiality and           May 13, 2015
 11.
       independence in ICC Case No. 20910

       Dr. Gaitskell’s Statement of acceptance, availability, impartiality and              May 15, 2015
 12.
       independence in ICC Case No. 20911

       Dr. Gaitskell’s Statement of acceptance, availability, impartiality and            March 26, 2015
 13.
       independence in ICC Case No. 20910

       Bar Council of England and Wales, Information Note regarding barristers in           July 6, 2015
 14.
       international arbitration

       Mr. Gunter’s Statement of acceptance, availability, impartiality and               March 23, 2016
 15.
       independence in ICC Case No. 20911

       Mr. Gunter’s Statement of acceptance, availability, impartiality and               March 24, 2016
 16.
       independence in ICC Case No. 20910

                                                  48
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 49 of 51




NO.                                    DESCRIPTION                                    DATE

       Dr. Gaitskell’s Statement of acceptance, availability, impartiality and   January 27, 2017
 17.
       independence in ICC Case No. 22466

 18.   Claimants’ Statement of Claim (excerpts)                                   June 19, 2017

 19.   Claimants’ Statement of Reply (excerpts)                                    June 3, 2018

 20.   First Witness Statement of Mr. Gregory Hillebrenner (excerpts)              June 3, 2018

 21.   Respondent’s Statement of Rejoinder (excerpts)                            October 15, 2018

 22.   Email from Pierre-Yves Gunter to the Parties                              October 24, 2018

 23.   Email from Robert Gaitskell QC to the Parties                             October 30, 2018

 24.   Presentation by Claimants’ Expert Greg G. Gold (excerpts)                 January 30, 2019

       Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-           February 1, 2019
 25.
       20911/ASM) (Day 10) (excerpts)

 26.   Presentation by ACP’s Expert Mike Pauletto (excerpts)                     February 1, 2019

       Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-           February 8, 2019
 27.
       20911/ASM) (Day 15) (excerpts)

 28.   ACP’s First Post-Hearing Brief (excerpts)                                  May 31, 2019

 29.   Claimants’ First Post-Hearing Brief (excerpts)                             May 31, 2019

 30.   ACP’s Reply Post-Hearing Brief (excerpts)                                  July 26, 2019

 31.   Claimants’ Second Post-Hearing Brief (excerpts)                            July 26, 2019

       Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-           October 12, 2019
 32.
       20911/ASM) (Day 21) (excerpts)

       Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-           October 13, 2019
 33.
       20911/ASM) (Day 22) (excerpts)

 34.   Letter from Claimants to Robert Gaitskell                                 October 15, 2020

 35.   Letter from Claimants to Pierre-Yves Gunter                               October 15, 2020

 36.   Letter from Claimants to Claus von Wobeser                                October 15, 2020



                                                   49
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 50 of 51




NO.                                   DESCRIPTION                          DATE

 37.   Email from Pierre-Yves Gunter to Claimants                     October 16, 2020

 38.   Email from Pierre-Yves Gunter to Claimants                     October 18, 2020

 39.   Email from Pierre-Yves Gunter to Claimants                     October 19, 2020

 40.   Email from Claimants to Pierre-Yves Gunter                     October 19, 2020

 41.   Email from Claimants to Pierre-Yves Gunter                     October 19, 2020

 42.   Email from Claimants to Pierre-Yves Gunter                     October 20, 2020

 43.   Email from Pierre-Yves Gunter to Claimants                     October 21, 2020

 44.   Email from ACP to the Tribunal                                 October 21, 2020

 45.   Letter from Pierre-Yves Gunter to the Parties                  October 23, 2020

 46.   Letter from Robert Gaitskell QC to the Parties                 October 24, 2020

 47.   Email from Claus von Wobeser to the Parties                    October 24, 2020

 48.   Email from Claimants to Robert Gaitskell QC                    October 26, 2020

 49.   Email from Claimants to Pierre-Yves Gunter                     October 26, 2020

 50.   Email from Claimants to Claus von Wobeser                      October 26, 2020

 51.   Email from Claus von Wobeser to the Parties                    October 28, 2020

 52.   Email from Pierre-Yves Gunter to the Parties                   October 28, 2020

       ICC Challenge Application in ICC Case No. 20910/ASM/JPA (C-    October 28, 2020
 53.
       20911/ASM)

       ICC Challenge Application in ICC Case No. 22466/ASM/JPA (C-    October 28, 2020
 54.
       22967/ASM)

 55.   Email from Robert Gaitskell QC to the Parties                  October 29, 2020

 56.   Letter from Pierre-Yves Gunter to the Parties                  October 29, 2020

 57.   Email from Claus von Wobeser to the Parties                    October 29, 2020

 58.   Letter from Pierre-Yves Gunter to the Parties                  October 30, 2020


                                                 50
Case 1:20-cv-24867-DLG Document 6 Entered on FLSD Docket 11/25/2020 Page 51 of 51




NO.                                   DESCRIPTION                                     DATE

 59.   Letter from Pierre-Yves Gunter to the Parties                            November 2, 2020

 60.   Email from Pierre-Yves Gunter to Claimants                               November 3, 2020

 61.   Email from Robert Gaitskell QC to Claimants                              November 3, 2020

 62.   Email from the ICC Secretariat to the Tribunal and the Parties           November 5, 2020

 63.   Email from Respondent to the ICC Secretariat                             November 10, 2020

 64.   Email from the ICC Secretariat to Respondent                             November 10, 2020

 65.   Letter from Pierre-Yves Gunter to the ICC Secretariat                    November 12, 2020

 66.   Letter from Robert Gaitskell QC to the ICC Secretariat                   November 12, 2020

 67.   Letter from Claus von Wobeser to the ICC Secretariat                     November 12, 2020

 68.   Letter from Sacyr, Webuild, and Jan De Nul to the ICC                    November 12, 2020

       Updated Challenge Application in ICC Case No. 20910/ASM/JPA (C-          November 19, 2020
 69.
       20911/ASM)

       Updated Challenge Application in ICC Case No. 22466/ASM/JPA (C-          November 19, 2020
 70.
       22967/ASM).

       ICC Challenge Application in ICC Case No. 22465/ASM/JPA (C-              November 22, 2020
 71.
       22966/ASM)

 72.   ICC website - Information on ICC Case ID 00171

 73.   ICC website – Information on ICC Case ID 00778

 74.   ICC website – Information on ICC Case ID 00729

       Timeline of Undisclosed Appointments During the Pendency of the Panama
 75.
       1 Arbitration

       Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-           February 7, 2019
 76.
       20911/ASM) (Day 14) (excerpts)

       Transcript of Closing Hearing in ICC Case No. 20910/ASM/JPA (C-          February 11, 2019
 77.
       20911/ASM) (Day 16) (excerpts)




                                                 51
